159 Ga. App. 776 (1981)
285 S.E.2d 235
EVANS
v.
STATE OF GEORGIA.
62508.
Court of Appeals of Georgia.
Decided October 1, 1981.
*777 Tim D. Hemingway, for appellant.
Willis B. Sparks III, District Attorney, Virgil Adams, Assistant District Attorney, for appellee.
DEEN, Presiding Judge.
Ernest L. Evans was indicted for aggravated assault, tried before a judge sitting without a jury, found not guilty by reason of insanity and ordered confined to a state hospital for the mentally ill for a period of not more than twelve months. On August 29, 1980, Evans was admitted to Central State Hospital and on March 11, 1981, a release hearing was held to determine if he met the criteria for civil commitment. He appeals from an order of the trial court holding that he met the criteria for civil commitment.
1. The appellant did not meet his burden of rebutting the presumption that his mental state at the time he committed the aggravated assault continued until the date of the hearing. Whitfield v. State, 158 Ga. App. 660 (281 SE2d 643) (1981). The state presented unrebutted evidence in the form of the attending psychiatrist's testimony that the defendant suffered from paranoid schizophrenia, that his condition was deteriorating and that in his opinion to release Evans would create an imminently life-endangering crisis both to the patient and to society. He found that Evans was out of contact with reality, unable to care for himself in several ways (including taking medication which prevented outbursts of violent behavior), and that the patient was delusional and hearing voices talking to him "sometimes hearing the voice of the Lord telling him what to do." We find that the evidence supported the finding of the trial court that the insanity acquittee met the criteria for civil commitment. Whitfield v. State, supra.
2. Appellant's contention that Code Ann. § 38-118 is violative of the due process and equal protection guarantees of the Fourteenth Amendment has been decided adversely; to him in Clark v. State, 245 Ga. 629 (266 SE2d 466) (1980).
Judgment affirmed. Banke and Carley, JJ., concur.